ON RETURN TO REMAND
McMillan, judge.
This cause was remanded to the trial court for resentencing, in order for the trial court to reweigh the aggravating and mitigating circumstances and to submit a written order including its findings of fact and its conclusions. 616 So.2d 351. The trial court has returned its findings and conclusions, in which the trial judge stated that he had “considered the fact that subsequent to this Court's sentence of the defendant to death, that the co-defendant, Cleveland Turner, Jr., was sentenced on a capital conviction with the same jury recommendation to life imprisonment without the benefit of parole.” The trial court then held that the mitigating circumstances in the appellant’s case outweighed the aggravating circumstances, and that, therefore, the appellant’s punishment should be life imprisonment without parole. Based on the Alabama Supreme Court’s decision in Ex parte Henderson, 616 So.2d 348 (Ala.1992), the trial court’s resentencing of the appellant was proper and the judgment of the trial court is affirmed.
AFFIRMED.
All Judges concur.